Citation Nr: 1116366	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-27 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 20 percent for residuals of left ankle arthritis of the subtalar joint (claimed as a left ankle disorder).


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) from August 2008 and March 2010 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to an initial evaluation in excess of 20 percent for left ankle arthritis of the subtalar joint (claimed as a left ankle disorder) is herein REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as depressed mood, anxiety, suspiciousness, and chronic sleep impairment.



CONCLUSION OF LAW

The criteria for an initial disability rating higher than 30 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

In August 2007 VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the August 2008 and July 2009 rating decisions, July 2009 SOC, and October 2009 and September 2010 SSOCs explained the basis for the RO's action, and the SOC and SSOCs provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in the August 2007 letter which VA sent to the Veteran.

The Board finds that the VA examinations that the Veteran had for PTSD were sufficient because the examiners supported their conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

At December 2006 VA treatment, the Veteran reported that he had difficulty sleeping and that he had nightmares from his war experiences.  He had flashbacks approximately twice a month and had intrusive memories.  His mood was "in and out."  The Veteran reported depression with the symptoms of lack of motivation, hopelessness, trouble enjoying things, low energy, and occasional suicidal ideation  but not intent.  On examination the Veteran was alert, oriented, and cooperative.  His speech was coherent and his thoughts were linear.  His affect was euthymic and his mood was anxious and depressed.  The Veteran was diagnosed with PTSD and major depression and was assigned a GAF score of 65.  He was to begin taking citalopram 20 mg.

At October 2007 treatment the Veteran reported that he was feeling better.  He had no nightmares but his energy level was low, and there had been no improvement in mood and motivation.  The Veteran was alert and oriented to person, place, time and situation.  Insight was poor and the Veteran was noted to be ill-kempt.  His diagnosis was PTSD and major depressive disorder, recurrent, partial remission, and a GAF score of 55 was assigned.  The Veteran was to continue taking citalopram 20 mg.  At January 2008 VA treatment the Veteran reported having nightmares one or two times a week.  His concentration was "okay" and he had no thoughts of suicide, hopelessness, or homicidal ideation since his last appointment.  He was assigned a GAF score of 60.  In May 2008 the Veteran said that his dreams about Vietnam hadn't been bad and that his mood was a lot better with improved energy.  He had improved interest and "okay" motivation.  Once or twice a week the Veteran felt like people were around the house at night when there was not anyone there.  This had previously occurred all of the time.  He was assigned a GAF score of 65.

A March 2008 "performance form" from the Veteran's employer indicates that the Veteran called a colleague a liar and physically threatened him.  The Veteran wrote that he did not agree entirely with the explanation of the incident but acknowledged that he was wrong in some ways.

The Veteran had a VA examination for PTSD in June 2008 at which he reported that citalopram had helped him considerably.  He worked in a warehouse as a laborer and oversaw new people.  At the time of the VA examination the Veteran was on disability due to his foot.  Prior to that he worked as a lathe operator, ran his own construction company, and owned gas stations.  The Veteran had been married for 13 years and had two children.  He reported getting along well with his family, and his wife was supportive.  The Veteran said that he no longer did much with his friends because he was busy raising his own family.  Prior to that he enjoyed riding motorcycles, swimming, and going on fishing trips with his friends.

On examination the Veteran was alert and oriented in all spheres.  His thought process was logical and sequential overall, although at times he would "derail."  The Veteran denied any delusions or hallucinations, and he was "fairly jovial" at times.  He denied feeling suicidal or homicidal, and his memory was intact for immediate, recent and remote events.  There was no significant psychomotor retardation or agitation.  The Veteran denied any recent panic attacks, but he had chronic anxiety, hypervigilance, and hyperarousal, although he said he was "not too bad anymore with all that."  Celexa had helped with his depression, and his sleep had increased from 3 - 4 hours a night to 6 - 7 hours a night.  The Veteran said that his wife told him that he had two to three nightmares a month, during which he fights in his sleep and talks about Vietnam.  He avoided war movies and other things that triggered memories of Vietnam.  The Veteran said that he was frequently tense, and unexpected loud noises and fireworks upset him.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 75.

At July 2008 treatment the Veteran said that his dreams were not as vivid as in the past and that he was doing fair overall.  The Veteran said that he was stable as long as he took his medication.

The Veteran's wife wrote in October 2008 in connection to the Veteran's Social Security claim that he spent most of his days watching television or sitting outside at a picnic table.  The Veteran had no patience and was frustrated by his limitations.  She indicated that he could no longer hunt, fish, or go boating because of his ankle.  She also wrote that the Veteran had a short temper and had difficulty trusting people outside of the family.  

At November 2008 VA treatment the Veteran complained of decreased sleep, which was mostly due to nightmares, and he denied flashbacks.  The Veteran avoided talking to others, including his wife and children.  He had multiple hyperarousal symptoms, including having to sit in the back of corners of restaurants and going to the back of the stands at baseball games so he could see more people.  The Veteran denied current suicidal ideation.  It was noted that at the treatment session he sat in the back corner of the room, facing the door.  He had good eye contact, his speech was normal, mood depressed, and affect congruent.  Insight was poor and judgment was fair.  The Veteran was assigned a GAF score of 50.

December 2008 treatment records indicate that the Veteran would find tables in the corners of restaurants and that he would isolate himself from his wife and children.  He was assigned a GAF score of 50.  The Veteran wrote in his February 2009 Notice of Disagreement that he was having nightmares, chronic insomnia, anxiety, trust issues, hypervigilance, isolation from friends and family, and issues at work.  He has continued to receive VA treatment for PTSD.  In May 2009 it was noted that the Veteran's PTSD had not worsened and that he had obtained some relief.  The Veteran completed a 12 week outpatient PTSD program at the VA PTSD clinic in May 2009.

The Veteran's wife wrote in an October 2009 statement that at least three times a week she had to sleep on the couch because the Veteran was having a bad night, which would include bad dreams, kicking, screaming, and tossing about the bed.  The Veteran was moody, and at times he could be rude and embarrassing in public.  She indicated that he had trust issues and that he sat where he could see a door or window. 

The Veteran reported at October 2009 treatment that he was doing okay, but sometimes he felt as though his nerves were not good, and he was always on guard.  He was assigned a GAF score of 65.  In December 2009 the Veteran reported nightmares and significant difficulty with sleep.  He also had problems with energy, motivation and interest.

In June 2010 the Veteran had another VA examination for PTSD.  The Veteran reported that he primarily socialized with his family and got along well with them.  He also had a friend whom he fished with at a local pond, and he tended to a small garden.  On examination the Veteran was pleasant, cooperative, and spontaneous.  His thought process was sequential with some mild derailing.  There were no delusions, hallucinations, or inappropriate behavior.  The Veteran denied suicidal or homicidal ideation, and the examiner did not witness any inappropriate behavior.  His memory was intact for immediate, recent and remote events.  The Veteran did not exhibit any major psychomotor retardation or agitation.  He did not report any panic attacks, but there was some regular daytime anxiety and periodic, brief periods of depression.  The Veteran had difficulty sleeping due to PTSD issues, and he often sat up for much of the night listening to the radio.  He had dreams related to combat about three times per month.  His memory showed no major deficits and attention and concentration were fair.

In regards to PTSD symptoms, the examiner wrote that the Veteran had sleep difficulties, hypervigilance, and mood lability.  He avoided movies related to the Vietnam and was "on guard all of the time."  The Veteran's wife reported that he is often anxious and impatient and that he dislikes crowded places.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 65.  He opined that there were occasional decreases in work efficiency or intermittent periods of an inability to perform occupational tasks due to signs and symptoms of PTSD.  Depression and insomnia were felt to not be separate from the PTSD.  The examiner opined that the Veteran was not unemployable from a psychiatric standpoint.  

At March 2010 treatment the Veteran reported that he was having problems with nightmares and that he did not like to leave home to socialize.  He was assigned a GAF score of 65.

Reviewing the evidence of record, the Board finds that the Veteran's PTSD is manifested by the following symptoms in the criteria for a 30 percent evaluation:  social and occupational impairment with occasional decrease in work efficiency, though generally functioning satisfactorily, due to suspiciousness, chronic sleep impairment, anxiety, and depressed mood.   See 38 C.F.R. § 4.130, DC 9411.  As discussed above, the Veteran has reported nightmares, hypervigilance, and social isolation.

In finding that the Veteran does not have the symptoms associated with a 50 percent evaluation, the Board notes that he does not manifest flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; and impairment of short and long-term memory.  See 38 C.F.R. § 4.130, DC 9411.

At the June 2008 VA examination the Veteran's memory was noted to be intact for immediate, recent and remote events and he denied having any recent panic attacks.  At the June 2010 VA examination the Veteran's thought process was sequential with some mild derailing.  The Veteran's memory showed no major deficits and concentration was fair.  The examiner felt that the Veteran had occasional decreased in work efficiency or intermittent periods of being unable to perform occupational tasks due to symptoms of PTSD.  In addition, the examiner felt that the Veteran was not unemployable from a psychiatric standpoint.  The Board notes that the Veteran has some symptomatology of a 50 percent evaluation, such as disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  However, the overall disability picture more closely approximated the criteria for a 30 percent evaluation.  See 38 C.F.R. § 4.130, DC 9411.

In further finding against assignment of the next-higher, 50 percent, rating for PTSD, the Board points to the Veteran's GAF scores.  In the present case, the record reveals GAF scores as low as 50.  GAF scores ranging from 41 to 50 denote serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Despite the seriousness of the symptoms associated with the low GAF scores ranging from 41 to 50, a higher rating is not justified on this basis because the objective evidence does not show that the Veteran has the symptomatology associated with a 50 percent evaluation.  Furthermore, treatment records from December 2006 to March 2010 contain GAF scores as high of 65, which is indicative of mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  At the June 2008 examination, the Veteran was assigned a GAF score of 75, which is indicative of slight impairment in social and occupational functioning.  At the June 2010 examination the Veteran was assigned a GAF score of 65.  Overall, the Board finds that the objective evidence does not show that the Veteran has the symptomatology associated with a 50 percent evaluation.  See 38 C.F.R. § 4.130, DC 9411.

Given the Veteran's complaints associated with employment, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects that the Veteran has not required frequent hospitalization for the disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  Further, although the Veteran experiences occupational impairment, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

Finally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected PTSD, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to an initial evaluation in excess of 30 percent for PTSD is denied.



REMAND

Since the RO last issued an SSOC in September 2010, additional medical records have been associated with the claims file related to the claim for an initial evaluation in excess of 20 percent for left ankle arthritis of the subtalar joint (claimed as a left ankle disorder).  The RO certified the Veteran's appeal and transferred his records to the Board in November 2010, and the new evidence, which consists of January 2011 VA treatment records regarding the left ankle, was received in February 2011.  An SSOC must be furnished to the appellant and his representative when additional pertinent evidence is received after an SOC is issued.  38 C.F.R. § 19.31 (2010).  Therefore, a remand is also necessary for the RO to issue an SSOC addressing all evidence not addressed in a previous SSOC or SOC.  See 38 C.F.R. §§ 19.31, 19.37 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide any medical records relating to his left ankle, not already of record, or provide the identifying information and any necessary authorization to enable the RO to obtain such evidence on his behalf.  The RO should obtain VA treatment records from January 2011 to the present.

2.  After undertaking any additional development deemed necessary in view of the newly proffered evidence, the RO should readjudicate the Veteran's claim of entitlement to an initial evaluation in excess of 20 percent for residuals of left ankle arthritis of the subtalar joint, claimed as a left ankle disorder.  If the decision remains adverse to the Veteran, he and his representative should be provided with an appropriate SSOC and given an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


